         Case 4:17-cv-40011-TSH Document 64 Filed 10/11/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS
                                CENTRAL DIVISION



 UNITED STATES OF AMERICA,                         )   Civil Action No. 4:17-cv-40011-TSH
                                                   )
            Plaintiff,                             )   Judge Timothy S. Hillman
                                                   )
            v.                                     )
                                                   )
 DAVID L. TOPPIN, et al.,                          )
                                                   )
                                                   )
            Defendants.                            )

                                     Notice of Appearance

     PLEASE TAKE NOTICE that Jeffrey N. Nuñez, Trial Attorney, Tax Division, United

States Department of Justice, Post Office Box 55, Ben Franklin Station, Washington, D.C.

20044, (202) 616-5218, having returned from active duty with the United States Navy, enters his

appearance for the United States in this action as co-counsel to Steven Tennyson, Esq.

       Dated: October 11, 2018

                                            FOR THE UNITED STATES OF AMERICA

                                            /s/ Jeffrey N. Nuñez
                                            JEFFREY N. NUÑEZ
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice,
                                            Post Office Box 55
                                            Ben Franklin Station
                                            Washington, D.C. 20044
                                            Telephone:      (202) 616-5218
                                            Fax:            (202) 514-5238
                                            Jeffrey.N.Nunez@usdoj.gov




                                               1
         Case 4:17-cv-40011-TSH Document 64 Filed 10/11/18 Page 2 of 2



                                      Certificate of Service

       I, Jeffrey N. Nuñez, pursuant to D. Mass. Civ. L.R. 5.2(b), hereby certify that on October
11, 2018, I electronically filed the foregoing document via this Court’s ECF system, which will
send notice to all parties requesting notice through this Court’s ECF system.

        A copy of the foregoing document was also served upon the following party who is not a
registered CM/ECF participant, via First Class United States mail:

                                        David L. Toppin
                                        465 Salisbury St.
                                       Holden, MA 01520

The United States submits that, under the circumstances, no other or further notice is required.


                                                     /s/ Jeffrey N. Nuñez
                                                     JEFFREY N. NUÑEZ
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice




                                                 2
